DETAILED ACTION
Claims 1, 4, 5, 8, and 10-21 are currently pending in this Office action.  Claims 8 and 10 are withdrawn as being directed to a non-elected invention.  Claims 2, 3, 6, 7, and 9 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), filed on 09/24/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara on 02/24/2021.

The application has been amended as follows: 
Cancel claims 4, 5, and 11-21
In claim 1, replace lines 13-20 with:
---  wherein the terephthalate-based material is a mixture of di(2-propylheptyl)terephthalate (DPHTP), isononyl(2-propylheptyl)terephthalate (INPHTP), and diisononyl terephthalate (DINTP), and   ---

Reasons for Allowance
Claims 1, 8, and 10 are allowed.
Claims 8 and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 06/28/2019, is hereby withdrawn and claims 8 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
The previous rejections of:
claims 1-4 and 6 under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0037926 A1) in view of Arendt et al
claim 5 under 35 U.S.C. 103 as being unpatentable over Olsen and Arendt further in view of Lee et al. (KR 10-2013-0067513 A, machine translation);
claims 1-4 and 6 under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2013/0317152 A1) in view of Arendt; and
claim 5 under 35 U.S.C. 103 as being unpatentable over Becker and Arendt further in view of Lee et al. (KR 10-2013-0067513 A, machine translation)
have been re-considered and are withdrawn in view of the examiner’s amendment above.  None of the previously cited references teach a plasticizer composition nor resin composition wherein the terephthalate-based material is “a mixture of di(2-propylheptyl)terephthalate (DPHTP), isononyl(2-propylheptyl)terephthalate (INPHTP), and diisononyl terephthalate (DINTP)” as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768